Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/937,808 filed 03/27/2018, is in response to Applicant’s arguments/Remarks and claims amendment filed02/03/2021. Applicant’s response has been give full consideration. 
Claims Amendment
In the response filed 02/03/2021 Applicant has amended the claim of the application. Claim 1 has been amended by the deleting the representation of R3 or R4 being CxF2xCyH2y-O-COO-CzH2z+1.  The status of the claims stand as follows:
Currently amended 		1
Original 			2, 4-10
3.2	Canceled 			3
Claims 1-2, 4-10 are currently pending in this application. 
Withdrawal of Claim Rejection-35 USC § 103
The rejection of claims  1-2,4-10 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG Publication 2018/0076485) in view of Teran et al. (U.S. PG Publication 2016/0226102) and Tokuda et al. (U.S. PG Publication 2012/0308881) has been overcome by the amendment of Claim 1. Therefore, the rejection has been withdrawn. Upon further consideration a new rejection under 103 over Zhang in view of WO 2004036682 is made and presented in this Office Action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG Publication 2018/0076485) in view of Olaf et al. (WO 2004036682; the machine English language translation used here) and Tokuda et al. (U.S. PG Publication 2012/0308881)

Regarding Claim 1 Zhang discloses a nonaqueous electrolyte comprising a nonaqueous solvent containing a perfluoropolyether, PFPE, (Zhang paragraph 0006, 0018). Zhang discloses the nonaqueous electrolyte contains co-solvents besides the PFPE (Zhang paragraph 00006, 0021) and discloses a nitrile compound (Zhang paragraph 0007, 0021), and an alkali metal salt dissolved in the nonaqueous solvent (Zhang paragraph 0005, 0007).
Zhang discloses a fluoro-substituted ether of formula (I) that is the same as the claimed formula (Zhang Abstract, paragraph 0006) and is reproduced below.


    PNG
    media_image1.png
    175
    357
    media_image1.png
    Greyscale

Zhang Formula (1)
This general formula (1) reproduced above is the same as the claimed general formula of instant Claim 1 [R3-O-(CbF2b-O)p-(CcF2c-O)q-R4]. In the formula (1) of Zhang R1 is a fluoro-substituted C2-C6 alkyl group (i.e. equivalent to perfluoroalkyl); R2 is a C2-C6 alkyl group or a fluoro-substituted C2-C6,(i.e. equivalent to perfluoroalkyl) and R3 independently is H, F, methyl or fluoro-substituted methyl, n is 0, 1, 2, 3, or 4 (Zhang Abstract, paragraph 0006). In one embodiment, R1 and R2 is a perfluoro C2-C4 alkyl group (Zhang paragraph 0018) and each R3 is a fluorine (Zhang paragraph 0018).
This general formula (1) of Zhang [R1-O-(-CR3R3-CR3R3-O-)nR2] is the same as the claimed general formula of amended Claim 1 [R3-O-(CbF2b-O)p-(CcF2c-O)q-R4] when R3 and R4 (equivalent to R1 and R2 of formula (1) of Zhang) are perfluoroalkyl group having a carbon number of 1 to 5. R1 and R2 can be perfluoro alkyl groups, and R3 can be fluorine (Zhang paragraph 0018). So compound of formula (1) of Zhang is a perfluoropolyether (PFPE). 
Zhang is silent that one of R1 and R2 (equivalent to the groups R3 and R4 in the claimed formula [R3-O-(CbF2b-O)p-(CcF2c-O)q-R4]) is -CxF2x-CyH2y-COO-CzH2z+1, or -CxF2x-CyH2y-O-CzH2z+1 
Olaf discloses a polyfluorinated polyethers represented by the general formula                         X-CF2O-(CF2O)m-CF2CF2O)n-CF2X (Olaf Abstract, Description page 2), considered equivalent to the claimed perfluoropolyether of Claim 1 [R3-O-(CbF2b-O)p-(CcF2c-O)q] , and the polyether disclosed by Zhang [R1-O-(-CR3R3-CR3R3-O-)nR2]. Olaf discloses X can be COOR with R being C1 to C5 alkyl groups (Olaf Abstract, Description page 2), which is the same as the recited terminal group –CxF2x-CyH2y-COO-CzH2z+1, when in the claimed terminal group x and y are zero, and z is from 1 to 3. Olaf discloses the polyfluoropolyether are used as flame retardants solvents for electrolytes in rechargeable batteries whereby the safety of the electrolyte solution and the batteries 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the fluoropolyether of Zhang by the teaching of Olaf and use a carboxyl -COOR terminated compound polyfluoropolyether for the benefits of obtaining an electrolyte having non-flammable electrolyte composition (Olaf Description page 2). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Zhang does not disclose the nitrile compound is represented by a formula Rf-CN, where Rf represents a hydrocarbon group which has a carbon number of 2 to 4 and in which at least one hydrogen atom is substituted with fluorine. Tokuda discloses a nonaqueous electrolyte solution which comprise a compound having a cyano group (Tokuda paragraph 0024) examples of which include 2,2,3-trifluoropropionitrile (Tokuda paragraph 0380) and 3,3,3-trifluoropropionitrile (Tokuda paragraph 0380) representing RfCN and Rf being trifluoroethyl group, and recited among other fluoronitrile compounds (Tokuda paragraph 0375-0380). Tokuda discloses the nonaqueous electrolyte solution that contains the fluorinated nitrile provides an electrolytic solution which is capable of bringing about a non-aqueous electrolyte secondary battery that is improved in initial charge capacity, input/output characteristics, and impedance characteristics (Tokuda Abstract, paragraph 0005, 0009).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the nonaqueous electrolyte of Zhang as modified by Olaf by the teaching of Tokuda and to have used fluorinated nitrile in the Abstract, paragraph 0005, 0009). Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 2 Zhang discloses the nonaqueous electrolyte further can include a co-solvent such as an ether, a carbonate ester, a nitrile , a sulfoxide , a sulfone or a combination of two or more thereof (Zhang paragraph 0006), these solvent are equivalent to the claimed polar organic solvent different from the nitrile compound found with the perfluoropolyether. 
Regarding Claim 4 and 5 the Zhang discloses the perfluropolyether can include a co-solvent (Zhang paragraph 0007, 0021), and the perfluoropolyether and the co-solvent are found in v/v ratio in the range of about 1:9 to 9:1 (Zhang paragraph 0021). This range includes the range of the fluorinated polyether being in range 20% or more and 50% or less as recited in Claim 4 and the being in range 30% or more and 40 % or less as recited in Claim 5. According to the MPEP According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff. 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (MPEP 2144.05).
Regarding Claim 6 Tokuda discloses a nonaqueous electrolyte solution which comprise a compound having a cyano group (Tokuda paragraph 0024) example a of which include 2,2,3-trifluoropropionitrile (Tokuda paragraph 0380) and 3,3,3-trifluoropropionitrile (Tokuda paragraph 0380) representing RfCN and Rf
Regarding Claim 7 Zhang discloses a rechargeable lithium battery (i.e. secondary) (Zhang Fig. 5, paragraph 0012) a positive electrode containing a positive electrode active material that can occlude and release alkali metal cations; and a negative electrode (i.e. anode) comprising a lithium anode (Zhang paragraph 0012) equivalent to the anode containing a negative electrode active material that can occlude and release alkali metal cations or containing a material that allows alkali metal to be dissolved and precipitate as a negative electrode active material.
Regarding Claim 8 Zhang discloses a rechargeable lithium battery (i.e. secondary) (Zhang Fig. 5, paragraph 0012), a positive electrode containing a positive electrode active material, and a negative electrode (i.e. anode) comprising a lithium anode (Zhang paragraph 0012). Zhang, however, is silent about the secondary battery further comprising: a separator disposed between the positive electrode and the negative electrode, wherein the separator contains a heat-resistant material having a heat-resistance temperature of 250 °C or higher. Tokuda discloses a separator is interposed between the positive electrode and a negative electrode to prevent short circuiting, and the electrolytic solution is infiltrated into the separator (Tokuda paragraph 0673). Tokuda discloses the separator can be glass fiber (Tokuda paragraph 0673), also recognized by instant application to have heat-resistant temperature of greater than 250 °C (Instant Specification paragraph 0063).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the secondary battery of Zhang by the disclosure of Tokuda and to have included a separator in the battery of Zhang in order to prevent short circuiting in the battery as taught by Tokuda (Tokuda paragraph 0673). This is considered to be the use of known technique to improve similar devices (methods, or products) in the same way (MPEP2143 IC).
Regarding Claim 9 and 10 Tokuda discloses wherein the separator can be made of glass fiber (Tokuda paragraph 0673), recognized by instant application as heat-resistant material (Instant Specification as originally filed paragraph 0063).
Response to Argument
In the response filed 02/03/2021 Applicant traverses the rejection of the claims under 103 over Zhang et al (U.S. PG Pub. 2018/0076485) in view of Teran et al. (U.S. PG Pub. 2016/0226102) and Tokuda et al. (U.S. PG Pub. 2012/0308881) presented in the previous non-final Office Action dated 02/03/2021. Applicant briefly presents the rejection and argues that the cited references of Zhang et al. , Teran et al. and Tokuda et al. do no teach or suggest the claimed perfluoropolyether wherein one of the terminal groups R3 or R4 is a carboxylic acid ester -CxF2x-CyH2y-COO-CzH2z+1, or an alkoxy group  -CxF2x-CyH2y-O-CzH2z+1. Applicant has emended Claim  1 by deleting the carbonate group -CxF2x-CyH2y-O-COO-CzH2z+1 representing R3 or R4 to overcome the previous rejection and the amended claim recites the carboxyl acid ester and the alkoxy groups as the terminal groups R3 and R4. Therefore, as presented above in this Office Action, the amendment of claim 1 overcomes the previously presented rejection under 103 over Zhang, Teran and Tokuda, and previously presented rejection has been withdrawn. 
Upon further consideration a new rejection under 13 over Zhang in view of Olaf (WO 2004036682) and Tokuda s made and presented in this Office Action. Olaf discloses a polyfluorinated polyethers represented by the general formula  X-CF2O-(CF2O)m-CF2CF2O)n-CF2X (Olaf Abstract, Description page 2), considered equivalent to the claimed perfluoropolyether of Claim 1 [R3-O-(CbF2b-O)p-(CcF2c-O)q], and the terminal group X can be an ester group COOR with R being C1 to C5 alkyl groups (Olaf Abstract, Description page 2). Olaf also teaches that such a polyfluoride polyether with an ester terminal group can be a carboxyl acid ester group –COOR.  
Applicant argues that the claimed perfluoropolyether has low compatibility with polar organic solvents, and compatibility difficulties are overcome by the combining the claimed perfluoropolyether with the claimed fluorinated nitrile, while Zhang teaches the fluoro-substituted ethers have no compatibility difficulties with polar solvents (Remarks page 6). Examiner notes that in the comparative examples cites only two PEPE (perfluoropolyether) (2a) (perfluoro(2,5-dimethyl-3,6-dioxanonaoic acid) methyl carbonate and (2b) (perfluoro(2,5-dimethyl-3,6-dioxanonanoic acid)methyl ester are used. And the polar solvents used are three different polar solvents PN (propionitrile), DME (dimethoxyethane) and (AN) acetonitrile. Extending the results of only two of the  claimed perfluoropolyethers (2a) and (2b) compatibility difficulties obtained with these three solvents to all the claimed PEPE perfluoropolyethers is a generalization not supported by any experimental evidence, since it is not known if all the claimed perfluoropolyethers will have similar compatibility difficulties with all these three organic polar solvents and with all other polar organic solvents. The cited unexpected results are not commensurate with the scope of the claim.   
Applicant argues the dependent claims are allowable for at least the same reasons as claim 1. Examiner notes the discussion presented above for claim 1 is also extended to all the dependent claims. 
For reasons presented here the claimed invention is rendered obvious over the combined teaching of the cited references of Zhang, Olaf and Tokuda. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722